El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
El peticionario hizo alegación de culpabilidad en dos cargos de posesión, transportación y ocultación de la droga heroína y solicitó el beneficio de la libertad a prueba que provee el Art. 404(b) de la Ley de Sustancias Controladas. Su petición fue denegada por haber sido anteriormente convicto bajo la antigua ley de drogas. Recurre sobre la premisa esencial de que la convicción bajo la ley anterior no lo descualifica para recibir los beneficios de la nueva Ley.
*409El Art. 404(b) de la Ley de Sustancias Controladas que es la Núm. 4 aprobada el 23 de junio de 1971 (24 L.P.R.A. sec. 2404(b)) dispone:
“(b) (1) Si cualquier persona, que no haya sido .previamente convicta de violar el inciso (a) de esta sección, o de cualquier otra disposición de este Capítulo, o de cualquier ley de los Esta-dos Unidos, relacionada con drogas narcóticas, marihuana, o sustancias estimulantes o deprimentes, es hallada culpable de violar el inciso (a) de esta sección, bien sean [sic] después de la celebración del juicio, o de hacer una alegación de culpabilidad, el tribunal podrá, sin hacer pronunciamiento de culpabilidad, y con el consentimiento de tal persona, suspender todo procedi-miento y someter a dicha persona a libertad a prueba bajo los términos y condiciones razonables que tenga a bien requerir, y por el término que estime a bien prescribir, el cual no excederá de cinco años.”
La transcrita es una disposición de naturaleza remedial con un propósito esencialmente rehabilitador. Reconoce la realidad científica de que el adicto no se cura con reclusión en presidio sino con tratamiento.
Se desvía del propósito legislativo la interpretación que a este Art. 404 (b) le da la sala de instancia incorporándole restricciones agravantes tomadas de los Arts. 401, 402 y 403 (24 L.P.R.A. sees. 2401, 2402 y 2403), resultando que el concepto “convicciones previas” usado por el legislador en estos últimos artículos que sancionan al reincidente incorregible en las prácticas de fabricación y distribución de drogas, tiene la misma connotación que el concepto “que no haya sido previamente convicta” de dicho Art. 404(b). No estamos de acuerdo. Los artículos que sancionan la reincidencia en los delitos graves de fabricación, distribución y venta con altas penas de reclusión tienen el propósito de aislar y separar de la sociedad a individuos peligrosos militantes en el tráfico de drogas. El Art. 404 por otro lado tiende a reglamentar la conducta de adictos susceptibles de ser rehabilitados fuera de la cárcel. A éstos sólo se les condiciona su libertad; a aquéllos se *410les suprime la suya. No creemos que un estatuto de libertad a prueba y de rehabilitación pueda sujetarse a las mismas normas de interpretación de un estatuto para reprimir el delito grave subsiguiente. El juez sentenciador sigue el des-cartado método analítico, repudiado por este Tribunal al expresar: “Nada induce más a error en la interpretación de las leyes que tratar de aplicarlas como si de fórmulas mate-máticas se tratase. El derecho no es una ciencia exacta como las matemáticas. Es una ciencia social y por consiguiente al interpretar preceptos legales es preciso determinar previa-mente cuál fue el propósito perseguido por el legislador al aprobar la ley en cuestión.” Méndez & Cía. v. Corte (De Jesús, J.) 57 D.P.R. 845, 848 (1941). “Descartar las impli-caciones naturales de un estatuto y aprisionar nuestra lec-tura de él en la concha de las meras palabras es cometer el pecado cardinal en la interpretación estatutaria: ciega litera-lidad.” Frankfurter, J., en Pope v. Atlantic Coast Line Rr. Co., 345 U.S. 379, 392.
Si el propósito del legislador al aprobar la Ley de Sustancias Controladas de 23 de junio de 1971 fue inaugurar un nuevo método de abordar el problema de la simple adicción, sustituyendo el presidio por la libertad a prueba, ¿cómo desvirtuar esa intención declarada separando los adictos en dos grupos; excluyendo de sus beneficios a convictos bajo una legislación anterior cuya filosofía y aproche al problema de la adicción era radicalmente distinta al de la nueva ley? No concebimos una proposición más eficaz para frustrar la intención legislativa. Las excepciones a la filosofía general de una ley deben ser interpretadas estrictamente; esto es, deben serlo de manera que no destruyan los remedios que se intentó proveer en el estatuto. Spokane & I.E.R. Co. v. United States, 241 U.S. 344. El curso correcto es adoptar aquel significado de las palabras que mejor armoniza con el contexto, y que propicia con la mayor plenitud la política y objetivos de la Legislatura. No se viola la regla de construcción estricta dándole al len-*411guaje del estatuto su significado pleno, la más amplia de dos acepciones, como prefiriendo la noción o sentido popular al angosto tecnicismo. United States v. Hartwell, 6 Wall 385; 18 L.Ed. 830. La ambigüedad respecto al ámbito de los esta-tutos penales debe resolverse en íavor de la lenidad; toda duda dimanante de ambigüedad debe resolverse en favor del acu-sado. Rewis v. United States, 401 U.S. 808; 28 L.Ed.2d 493; United States v. Bass, 404 U.S. 336; 30 L.Ed.2d 488. Las leyes remediales deben interpretarse con liberalidad y ampli-tud para lograr sus propósitos. Peyton v. Rowe, 391 U.S. 54, 65 (1968); 20 L.Ed.2d 426.
La adicción es un hábito que aflige con igual martirio tanto a los infortunados que fueron acusados y convictos bajo la anterior Ley de Narcóticos, como a los que evadieron la vigilancia policiaca o el proceso judicial resultando absuel-tos. Conduce por tanto al absurdo tratar un adicto que tiene un rótulo de convicción en forma distinta a otro que ha esca-pado al carimbo, brindando tratamiento y libertad a unos y el presidio a otros.
A la luz de estos principios la exclusión de los beneficios de la libertad a prueba bajo el Art. 404(b) citado, está limitada a aquellos convictos que lo fueren por infringir la nueva legislación local o continental; y dicha exclusión opera en forma prospectiva, y no retroactiva.(1) Queda a salvo, naturalmente, la discreción judicial para otorgar o no el privilegio de una suspensión de sentencia según los méritos de *412cada caso. El expediente volverá a instancia que decidirá si extiende al apelante la libertad a prueba.

Revocada.

El Juez Asociado Señor Martín concurre en opinión sepa-rada.

Los propósitos del Art. 404(b) se enfilan hacia el futuro y dejan atrás el pasado según se refleja en la disposición transitoria del Art. 608 de la citada Ley de Sustancias Controladas, que citamos:
“Las disposiciones del inciso (b) del Artículo 404 de esta ley [see. 2404(b) de este título] y las penalidades prescritas en el inciso (a) de dicho Artículo 404, serán aplicables y beneficiarán a toda persona que, a partir de la fecha de vigencia de dicho artículo sea convicta de ilegalmente poseer cualquier sustancia controlada para consumo propio, aun cuando la acusa-ción, en su caso, hubiere sido radicada al amparo de legislación anterior.”